DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 5,550,376).
Regarding claims 1 and 4, Gupta discloses an inspection position identification method and 3D image generation method (Figs.1-3), including:
a) identifying a position of a transmission picture of an inspection position 65 in a 3D image in each of no less than two radiation transmission images (angles of the projection images: col.8, lines 6-10), where the 3D image is generated from a plurality of radiation transmission images (col.8, lines 25-29);
b) identifying the inspection position 65 in the 3D image based on an irradiation angle of radiation with respect to the inspection position when each of the radiation transmission images is detected (col.8, lines 6-10 and lines 30-38), from the position of the transmission picture in each of no less than two of the radiation transmission images; and
c) generating the 3D image of the inspected object containing the inspection position from no less than two of the radiation transmission images (col.8, lines 25-38).

With respect to claims 2 and 5, Gupta further discloses that the identifying of the position of the transmission picture performs the identification by using a shape of a transmission picture of a specific pattern (col.9, lines 1-12) or mark 40 in the inspection position or in a vicinity of the inspection position (Figs.1-3).

With respect to claims 3 and 6, Gupta further discloses:
d) a storage unit (part of computer) that stores the radiation transmission images and the 3D image; and
e) a control unit (part of computer) that extracts the radiation transmission images from the storage unit and identifies the position in the 3D image / generates the 3D image from the radiation transmission images.


Response to Arguments
The present amendments overcome the outstanding 35 USC 112(a) & (b) rejections of record.

Applicant’s arguments with respect to the 35 USC 102(a) anticipation rejections over Soper and over Mandelkern have been considered but are moot because the new ground of rejection, necessitated by the amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The claims are directed to identifying the position of a region of interest in an object from at least two projection images, determining the angle of the at least two projection images, and generating a 3D image of the region of interest in the object using the projection images.  Previously-cited Gupta discloses taking a number of projection images, identifying the region of interest in each one, and reconstructing a 3D image of the region of interest of the object based on the angles of the projection images in which the position of the region of interest was identified.  As broadly as claimed, Gupta anticipates the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884